Citation Nr: 1518539	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  09-21 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the declaration of forfeiture of the appellant's rights to Department of Veterans Affairs (VA) benefits under the provisions of 38 U.S.C.A. § 6103(a) is proper.

(The issue of whether new and material evidence has been received to reopen a claim of recognition as a surviving spouse for purposes of dependency and indemnity compensation (DIC) benefits is the subject of a separate decision by the Board.)


WITNESSES AT HEARINGS ON APPEAL

The appellant and L.J.

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to August 1945.  He died in May 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 decision of the Director, Compensation and Pension Service of VA.  In that decision, it was found that the appellant had forfeited her rights to VA benefits because she had knowingly furnished false and fraudulent evidence with the intent of deceiving and defrauding VA in her attempt to obtain VA benefits to which she had no legal entitlement.  The VA Regional Office (RO) in Manila, the Republic of the Philippines currently has jurisdiction over this matter.

The appellant testified before the Senior Veterans Service Representative at a May 2011 hearing at the RO.  A transcript of this hearing has been associated with the claims file.

In July 2014, the Board remanded this matter for issuance of a statement of the case.

The appellant testified before the undersigned at a January 2015 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the claims file.

The appellant was previously represented by the American Legion.  In April 2014, the appellant revoked this representation.  Although she stated her intention to be represented by private attorney C.V.F. (who is now reportedly deceased), she has not submitted any form (VA Form 21-22 or Form 21-22a) appointing any other organization or individual as her representative.  Hence, the appellant is now unrepresented.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with this appeal.


FINDING OF FACT

The appellant submitted a fraudulent marriage contract and a fraudulent affidavit and also falsely testified at a deposition and at hearings relating to her relationship with the Veteran; the evidence is clear and convincing that she knowingly submitted false or fraudulent statements in support of her claim.


CONCLUSION OF LAW

The statutory criteria for forfeiture of the appellant's rights, claims, and benefits under the laws administered by VA have been met beyond a reasonable doubt. 38 U.S.C.A. § 6103(a) (West 2014); 38 C.F.R. §§ 3.901, 3.905(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As to the matter of forfeiture for fraud, the VCAA and implementing regulations do not apply because regulations pertaining to forfeiture have their own notice and development provisions.

A forfeiture of benefits under 38 C.F.R. § 3.901 will not be declared until the person has been notified by the Regional Counsel or, in VA Regional Office, Manila, Philippines, the Veterans Service Center Manager, of the right to present a defense.  Such notice shall consist of a written statement sent to the person's latest address of record setting forth the following: (1) The specific charges against the person; (2) A detailed statement of the evidence supporting the charges, subject to regulatory limitations on disclosure of information; (3) Citation and discussion of the applicable statute; (4) The right to submit a statement or evidence within 60 days, either to rebut the charges or to explain the person's position; (5) The right to a hearing within 60 days, with representation by counsel of the person's own choosing, and (6) Notification that fees for the representation are limited in accordance with 38 U.S.C.A. § 5904(c) and that no expenses incurred by a claimant, counsel or witness will be paid by VA.  38 C.F.R. § 3.905(b).

The Board finds that VA has substantially complied with these provisions.  In a January 2011 letter, the appellant was notified of the specific charges against her and was provided with a detailed statement of the evidence supporting the charges.  This letter provided the pertinent statute and discussed its application, informed the appellant of her right to submit evidence within 60 days of notification, and informed her of her right to a hearing with representation by counsel.  The appellant was also notified that any hearing would be conducted without cost to the government.  Also, an April 2011 letter informed the appellant that fees for representation were limited to no more than 20 pesos.  Hence, the January and April 2011 letters provided adequate notice in accordance with 38 C.F.R. § 3.905(b).



Analysis

With certain exceptions not pertinent in this case, any person who knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by the Secretary, shall forfeit all rights, claims, and benefits under all laws administered by the Secretary.  38 U.S.C.A. § 6103(a).  Fraud is defined as an act committed in perpetration of one of the above-listed actions.  38 C.F.R. § 3.901.

A forfeiture action is an adversarial process initiated by VA.  The United States Court of Appeals for Veterans Claims (Court) has held, in essence, that this process requires the application of a "beyond a reasonable doubt standard" to declare a forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 326-27 (2000). Consequently, the Board must determine whether the evidence establishes "beyond a reasonable doubt" that the appellant knowingly made, caused to be made, or presented false or fraudulent statements concerning a claim for benefits.  The determination of whether the appellant knowingly submitted false or fraudulent evidence to VA is a question of fact.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

In this case, affidavits and statements submitted by the appellant, the Veteran, and his brother dated in August, November, and December 1978, January 1979, and June and November 1980 and a February 1983 VA field examination report indicate that the appellant was the Veteran's custodian and that their relationship was one of uncle and niece.  A "Certificate of Live Birth" dated in February 1984 reflects that the appellant gave birth to J.L.V., Jr. and that the Veteran was his father.  The birth certificate noted that the appellant and the Veteran were "not married."

The Veteran died in May 1986 and his official "Certificate of Death" and a certification of his death from the Office of the Local Civil Registrar identified him as being a widower.  The official "Certificate of Death" did not list any surviving spouse.  The certification of death identified the name of his surviving spouse as "none/NA," but the appellant's name was listed next to the "Remarks" section.

The appellant submitted a claim for DIC benefits in July 1987 and she identified herself as the Veteran's surviving spouse.  In support of her claim, she submitted a "Marriage Contract" which indicates that she and the Veteran were allegedly married in January 1985 by a minister at the Y.M.C.A. Youth Center building.

Depositions of the appellant's niece and friend were conducted in October 1987.  Her niece stated that she was aware of the appellant's marriage to the Veteran only because she had been told of the marriage by the appellant and was shown the marriage contract.  Her friend reported that she had "just learned" from the appellant that she was the widow of an American citizen and that she had given the appellant money to pay for the preparation of her marriage contract.  She was unaware of whether the appellant's marriage had ever become legal.

During an October 1987 deposition, the appellant reported that she had been the Veteran's personal custodian and that prior to meeting the Veteran, she was legally married to M.U.  She had three children with M.U., but she and M.U. had been separated for approximately 18 years.  The appellant indicated that she and the Veteran were legally married by a priest in January 1985 at the YMCA in Manila, but that the marriage was not announced to their neighbors because the Veteran wanted it to be a "secret marriage" since his brothers and sisters were against his relationship with the appellant.  Thus, the appellant had introduced herself to others as the Veteran's personal custodian/attendant and the Veteran only introduced her as his attendant.  The appellant and the Veteran reportedly continued to live together as husband and wife until the Veteran's death and they did not have any children together.
The appellant further reported that she had requested the Office of the Civil Registrar to identify the Veteran as a "widower" on his death certificate, but that she did not really know the meaning of the word "widower."  The person taking the deposition informed the appellant that her marriage with the Veteran was not registered and that the marriage license number on the marriage certificate that she presented to VA had not been issued.  When presented with this information, the appellant stated:

I would like to confess to you now.  My marriage with the Veteran was just arranged to avail of the VA benefits.  I just requested a certain [Mr. C.] from the City Hall, Manila to do all the rest.  I just let the Veteran, . . . the witnesses and [the priest] sign the marriage contract.

The appellant then affirmed that no marriage ceremony was performed between herself and the Veteran, that she paid Mr. C. P7,000 to have the marriage contract prepared, and that she had borrowed the money from her niece and friend.  The appellant's written signature is included at the bottom of page 6 of the deposition transcript.

The report of a VA field examination dated in October 1987 reflects that an attempt to verify the existence of a marriage contract between the appellant and the Veteran at the Local Civil Registrar's Office of Manila yielded no evidence of any marriage between the parties.  The examiner was informed that the license number shown on the marriage contract presented by the appellant had not been issued and the register number on the contract was the same register number for another couple married in January 1985.  An attempt to contact the appellant at her reported residence was unsuccessful, nobody in the vicinity of that residence seemed to know the appellant, and her name was not included on the list of residents in that community.  The local postmaster confirmed that nobody with the name of the appellant lived at her alleged residence.

The October 1987 field examination report further indicates that the appellant appeared to be very nervous during her deposition and that it was easy to tell that she was not telling the truth because she was quite uncertain of her answers and it took her quite some time to answer questions.  When confronted about the results of the records search at the Local Civil Registrar's Office of Manila, she began crying and admitted to the fact that her marriage to the Veteran was just an arranged marriage for the purpose of receiving VA benefits.

In statements dated in February 1988, October 1991, and August 2008, a December 2007 petition to reopen the claim for DIC benefits (VA Form 21-534), a March 2008 affidavit, her January 2014 notice of disagreement, and a February 2014 position paper and during hearings dated in April 2009, May 2011, January 2014, and January 2015, the appellant again contended that she had legally married the Veteran by way of a marriage ceremony in January 1985 at the YMCA and that they had lived together until his death.  Pictures from the wedding had allegedly been destroyed by natural disasters.  She had no knowledge of the Mr C. whom she had identified during the October 1987 deposition and she only paid P150.00 to the Local Civil Registrar.  She also claimed ignorance as to the fact that the marriage license number on her marriage contract belonged to another couple.  

Moreover, the appellant reported on her December 2007 VA Form 21-534 that her only marriage had been to the Veteran.  She subsequently acknowledged that she had been previously married, but she claimed that she was abandoned by her husband in approximately 1967 and that her prior marriage was, therefore, null and void under Philippine law.  Overall, she disavowed the information presented in the October 1987 VA field examination report and during her October 1987 deposition and she claimed that the signature contained on the deposition transcript was not her signature.

The Board finds that the January 1985 marriage contract, the March 2008 affidavit, and the appellant's testimony during the October 1987 deposition and April 2009, May 2011, January 2014, and January 2015 hearings constitutes false and material evidence which was knowingly submitted in pursuit of VA benefits.

The information obtained by the individual who conducted the October 1987 VA field examination affirmatively demonstrates that the appellant did not marry the Veteran and that the January 1985 marriage contract is fraudulent.  During the October 1987 deposition, the appellant admitted to the fact that she had falsely claimed to be married to the Veteran, that the marriage contract was fraudulently obtained, that no marriage ceremony had ever taken place between herself and the Veteran, and that she had only claimed to be married to the Veteran in order to obtain VA benefits.  She continued to provide false information following the October 1987 deposition in that she again claimed to be legally married to the Veteran on numerous occasions (including in the March 2008 affidavit) and that a marriage ceremony had been performed.

Based on the appellant's own statements and testimony and the information obtained from the Local Civil Registrar's Office of Manila by the individual who conducted the October 1987 field examination, the Board finds the evidence of record clearly establishes beyond a reasonable doubt that the appellant was not married to the Veteran at the time of his death and that the January 1985 marriage contract is fraudulent.  Also, based on the appellant's statements and testimony, the Board finds that she knew that the marriage contract and her statements made on various occasions (including during the October 1987 deposition) were false.

On the basis of all the evidence, it is beyond a reasonable doubt that the submission of the January 1985 marriage contract, the testimony provided during the October 1987 deposition and the April 2009, May 2011, January 2014, and January 2015 hearings, and the statement made in the March 2008 affidavit constitutes the making or presentation of false statements by the appellant who was seeking VA benefits, the penalty for which is forfeiture of all rights, claims, and benefits under all laws administered by the Department of Veterans Affairs in accordance with 38 U.S.C.A. § 6103(a).  Hence, the appeal is denied.


ORDER

The declaration of forfeiture of the appellant's rights to VA benefits under the provisions of 38 U.S.C.A. § 6103(a) is proper and the appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


